UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7081


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LENORIS WILLARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH-29)


Submitted:    April 8, 2009                 Decided:   April 28, 2009


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenoris Willard, Appellant Pro Se.      Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lenoris Willard appeals a district court order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006)    based    on   Amendments      706      and    711    to     the      Sentencing

Guidelines.      We affirm.

             Willard    pled   guilty       to   conspiracy         to    possess     with

intent to distribute and to distribute five kilograms or more of

cocaine and fifty grams or more of cocaine base, in violation of

21    U.S.C.A.    §§ 841(a)(1),      (b)(1)(A);        846    (West      1999    &   Supp.

2006).       Based on a total offense level of thirty-five and a

criminal history category of III, his resulting Guidelines range

of imprisonment was 210 to 260 months’ imprisonment.                             However,

his statutory mandatory minimum sentence was 240 months, which

became the low end of the Guidelines sentence.                           At sentencing,

based on the Government’s motion for a downward departure, the

district court departed downward and sentenced Willard to 100

months’ imprisonment.          The court subsequently denied Willard’s

motion for a sentence reduction under § 3582(c), finding the

statutory mandatory minimum sentence was not affected by the

Guidelines amendments.         The court noted Willard was not eligible

for    the    reduction    because     he     was      subject      to     a    statutory

mandatory     minimum     sentence    from       which    the    court         previously

departed based on his substantial assistance.



                                         2
             The legal interpretations of the Sentencing Guidelines

and the amendments are reviewed de novo.                      Factual findings are

reviewed for clear error.            See United States v. Turner, 59 F.3d

481, 483-84 (4th Cir. 1995).               We review the denial of a motion

for a reduction in the sentence under § 3582(c)(2) for abuse of

discretion.        United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004).

             We    find   the    district       court      properly     found     it    was

without     authority     to     modify    Willard’s        sentence      pursuant       to

Amendments 706 and 711 of the Sentencing Guidelines.                        See United

States v. Hood, 556 F.3d 226, 235-36 (4th Cir. 2009).                           In Hood,

the court held that Amendment 706 did not lower the statutory

mandatory    minimum      sentence     and      did   not    have     the   effect      of

lowering     Hood’s       Guidelines       range      of     imprisonment.              Id.

Likewise,     because      Willard’s       sentence        was    not    based     on    a

sentencing        range   authorized       by    U.S.       Sentencing      Guidelines

Manual § 2D1.1, which Amendments 706 and 711 amended, it was not

subject to a modification under § 3582(c).                       See Hood, 556 F.3d

at 235-36.

             Accordingly, we affirm the district court’s order.                          We

dispense     with     oral      argument     because       the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                           3